Exhibit 10.3




SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


SEVENTH AMENDMENT, dated as of December 22, 2017 (this "Amendment"), to the
Second Amended and Restated Credit Agreement, dated as of November 16, 2007, as
amended and restated as of October 17, 2011 (as further amended, amended and
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and among the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a "Lender" and collectively as
the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
TAKE-TWO INTERACTIVE SOFTWARE, INC., a Delaware corporation ("Parent"), and each
of Parent's domestic Subsidiaries identified on the signature pages hereof as a
Borrower (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a "U.S. Borrower", and collectively, jointly and severally,
as the "U.S. Borrowers"), TAKE TWO GB LTD., a company incorporated under the
laws of England and Wales (the "U.K. Borrower", and together with the U.S.
Borrowers, each a "Borrower" and collectively, the "Borrowers"), and each of
Parent's Subsidiaries identified on the signature pages hereof as a Guarantor
(such Subsidiaries are referred to hereinafter each individually as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"; and together with Borrowers, each a "Loan Party" and collectively,
the "Loan Parties").
WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
1.    Definitions. Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Credit Agreement.
2.    Amendments.
(a) The definition of "Permitted Investments" in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
"Permitted Investments" means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Loan Party
or any Subsidiary of a Loan Party effected in the ordinary course of business or
owing to a Loan Party or any Subsidiary of a Loan Party as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or any Subsidiary of a Loan
Party, (e) advances, guarantees or royalty or other payments made to third
parties in the ordinary course of business with respect to licensing or
acquisition of intellectual property rights or for development services for
specific titles, (f) Investments (including intercompany Indebtedness) existing
as of the Closing Date of Loan Parties in each other Loan Party and in their
respective Subsidiaries, (g) Investments by Parent or any of its Subsidiaries
after the Closing Date in any other Loan Party or Subsidiary to the extent that
such Subsidiary guaranties the Obligations, (h) deposits made in the ordinary
course of business to secure the performance of leases or other contractual
arrangement, (i) Investments consisting of promissory notes and/or equity
securities issued by purchaser(s) in connection with the sale or assets to the
extent permitted hereunder, (j) guarantees constituting Indebtedness permitted
hereunder, (k) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers arising in the ordinary course of
business, (l) Investments in Hedge Agreements, (m) Permitted Acquisitions, (o)
joint ventures, so long as (i) immediately before and after such Investment, no
Event of Default shall have occurred and be continuing, (ii) the average amount
of Liquidity for the prior 30 day period and the amount of Liquidity immediately
after such Investment is not less than (A) $30,000,000, if such Investment is
not in excess of $20,000,000 and (B) if such Investment is in excess of
$20,000,000, the sum of (1) $30,000,000 plus (2) the amount of such Investment
in excess of $20,000,000, and (iii) the aggregate amount of such Investment
shall not exceed $50,000,000 in any year and $200,000,000 in the aggregate
during the term of this Agreement, (p) subject to the limitations set forth in
Section 6.10, the repurchase by Parent of its issued and outstanding shares of
common Stock through open market purchases pursuant to a publicly announced
common stock repurchase program, (q) Investments by any of Parent's Subsidiaries
that are not a Loan Party in any other Subsidiaries of Parent that are not a
Loan Party, (r) Investments by any Loan Party in any of Parent's Subsidiaries
that are not a Loan Party so long as (i) immediately before and after such
Investment, no Event of Default shall have occurred and be continuing and (ii)
the aggregate amount of such Investments shall not exceed $30,000,000 at any
time outstanding, or (s) Investments pursuant to the Assignment Agreement.
(b) The definition of "Permitted Liens" in Schedule 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
""Permitted Liens" means (a) Liens held by Agent to secure the Obligations, (b)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-1, provided that any such Lien only secures the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof,
(e) the interests of lessors under operating leases, (f) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the asset purchased or acquired and the proceeds thereof,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased or acquired or any Refinancing Indebtedness in respect
thereof, (g) Liens arising by operation of Law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker's compensation or other unemployment insurance, (i) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (j) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business, (k) with respect to any Real Property, easements, covenants,
restrictions, agreements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, (l) Liens
arising from precautionary financing statements regarding consignments, (m) any
Liens on Real Property that do not materially detract from the value of such
property or asset, (n) any Liens securing Subordinated Indebtedness, provided
that such Liens are subject to the subordination agreement described in the
definition of Subordinated Indebtedness, (o) Liens on Take Two International
SA's account at Credit Suisse securing the Indebtedness of Take Two
International SA incurred with respect to (i) the foreign exchange contracts in
an aggregate principal amount not to exceed $1,500,000 at any time outstanding
and (ii) the rental guarantee in an aggregate principal amount not to exceed CHF
190,150 at any time outstanding, in each case, issued by Credit Suisse, (p)
Liens in favor of PayPal, Inc. solely on amounts deposited with PayPal, Inc.;
provided, that not more than $150,000 is on deposit with PayPal, Inc. at any
time, (q) any Liens securing Indebtedness permitted pursuant to Section 6.1(n)
of the Agreement, (r) rights of setoff or bankers' liens upon deposits of funds
in favor of banks or other depository institutions, solely to the extent
incurred in connection with the maintenance of such Deposit Accounts in the
ordinary course of business, (s) Liens of a collection bank on items in the
ordinary course of collection or in connection with the negotiation of
instruments by a collection bank and (t) any Liens on cash collateral on deposit
in that certain account set forth in the Assignment Agreement and maintained at
Branch Banking and Trust Company in an aggregate amount not to exceed $4,000,000
securing Indebtedness permitted pursuant to Section 6.1(o) of the Agreement."
(c)    The following new definition of "Assignment Agreement" is added in
alphabetical order to Schedule 1.1 of the Credit Agreement to read as follows:
“Assignment Agreement” means that certain assignment of Deposit Account, dated
as of December 22, 2017, by and among the Parent, Branch Banking and Trust
Company and the other parties named therein, as in effect on the Seventh
Amendment Effective Date.”
(d)    The following new definition of "Seventh Amendment" is added in
alphabetical order to Schedule 1.1 of the Credit Agreement to read as follows:
“Seventh Amendment” means the Seventh Amendment to Second Amended and Restated
Credit Agreement, dated as of December 22, 2017 by and among the Agent, the
Lenders and the Loan Parties."
(e)    The following new definition of "Seventh Amendment Effective Date" is
added in alphabetical order to Schedule 1.1 of the Credit Agreement to read as
follows:
"'Seventh Amendment Effective Date' has the meaning specified therefor in
Section 3 of the Seventh Amendment."
(f)    Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
"6.1    Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except
(a)    Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,
(b)    Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness
in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness composing Permitted Investments,
(f)    Indebtedness consisting of unsecured intercompany loans and advances
among Loan Parties, subject to the terms and provisions of the Intercompany
Subordination Agreement,
(g)    so long as no Event of Default has occurred and is continuing or would
result from the incurrence thereof, Subordinated Indebtedness,
(h)    Indebtedness in respect of obligations under non-speculative Hedge
Agreements entered into in the ordinary course of business in accordance with
this Agreement and solely for hedging purposes,
(i)    unsecured Indebtedness of Loan Parties so long as (i) no Event of Default
has occurred and is continuing or would result therefrom and (ii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably satisfactory to Agent;
(j)    unsecured Indebtedness of Loan Parties in respect of any contingent
earn-out obligations incurred in connection with a Permitted Acquisition that
are subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent;
(k)    certain Indebtedness of the Parent set forth on Schedule 6.1(k);
(l)    Indebtedness of Take Two International SA incurred with respect to (i)
the foreign exchange contracts in an aggregate principal amount not to exceed
$1,500,000 at any time outstanding and (ii) the rental guarantee in an aggregate
principal amount not to exceed CHF 190,150 at any time outstanding, in each
case, issued by Credit Suisse;
(m)    unsecured Indebtedness of the Parent with respect to any option
transaction with respect to its common Stock entered into in connection with any
Indebtedness permitted to be incurred pursuant to Section 6.1(k);
(n)    so long as no Event of Default has occurred and is continuing or would
result from the incurrence thereof, secured Indebtedness of Excluded Foreign
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding,
(o)    Indebtedness of the Parent pursuant to the Assignment Agreement; and
(p)    unsecured Indebtedness of any Loan Party other than the Indebtedness set
forth in clauses (a) through (o) above in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding."
3.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the fulfillment, in a manner satisfactory to the Agent and the
Lenders, of each of the following conditions precedent (the date such conditions
are fulfilled or waived by the Agent and the Lenders is hereinafter referred to
as the "Seventh Amendment Effective Date"):
(a)    Representations and Warranties; No Event of Default. The representations
and warranties herein, in Section 4 of the Credit Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent and the
Lenders pursuant hereto on or prior to the Seventh Amendment Effective Date
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) after
giving effect to this Amendment on and as of the Seventh Amendment Effective
Date as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date), and no
Default or Event of Default shall have occurred and be continuing on the Seventh
Amendment Effective Date or would result from this Amendment becoming effective
in accordance with its terms.
(b)    Execution of Amendment. The Agent and the Required Lenders shall have
executed this Amendment and shall have received a counterpart to this Amendment,
duly executed by the Borrowers and each Guarantor.
4.    Representations and Warranties. Each of the Borrowers and the Guarantors
represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrowers or such
Guarantor of this Amendment (including, without limitation, Section 5) and the
performance by the Borrowers or such Guarantor of the Credit Agreement, as
amended hereby, have been duly authorized by all necessary action, and the
Borrowers or such Guarantor has all requisite power, authority and legal right
to execute, deliver and perform this Amendment (including, without limitation,
Section 5) and to perform the Credit Agreement, as amended hereby.
(b)    This Amendment and the Credit Agreement, as amended hereby, is a legal,
valid and binding obligation of the Borrowers or such Guarantor, enforceable
against the Borrowers or such Guarantor in accordance with the terms thereof,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.
(c)    The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Amendment on and as of the Seventh
Amendment Effective Date as though made on and as of the Seventh Amendment
Effective Date (except to the extent such representations and warranties
expressly relate to an earlier date), and no Event of Default or Default has
occurred and is continuing on and as of the Seventh Amendment Effective Date, or
would result from this Amendment becoming effective in accordance with its
terms.
5.    Release. Each of the Borrowers and the Guarantors may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Agent, the
Lenders, the Borrowers and the Guarantors desire to resolve each and every one
of such Claims in conjunction with the execution of this Amendment and thus each
of the Borrowers and the Guarantors makes the releases contained in this Section
5. In consideration of the Agent and the Lenders entering into this Amendment
and agreeing to substantial concessions as set forth herein, each of the
Borrowers and the Guarantors hereby fully and unconditionally releases and
forever discharges each of the Agent and the Lenders, and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the "Released Parties"), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world to the date on which this Amendment is executed, whether
known or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which the Borrowers or the Guarantors
has, had, claims to have had or hereafter claims to have against the Released
Parties by reason of any act or omission on the part of the Released Parties, or
any of them, occurring prior to the date on which this Amendment is executed,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties up to and including the
date on which this Amendment is executed, including the administration or
enforcement of the Advances, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the "Claims"). Each of the
Borrowers and the Guarantors represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a claim by the Borrowers or the Guarantors against the Released Parties which is
not released hereby. Each of the Borrowers and the Guarantors represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.


6.    Miscellaneous.
(a)    Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Seventh Amendment
Effective Date (i) all references in the Credit Agreement to "this Agreement",
"hereto", "hereof", "hereunder" or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and (ii)
all references in the other Loan Documents to the "Credit Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment. To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to Agent, or to grant to Agent, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of the Agent and
the Lenders (including the Issuing Lender) under the Credit Agreement or any
other Loan Document, nor constitute a waiver or an amendment of any provision of
the Credit Agreement or any other Loan Document.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Amendment.
(c)    Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(d)    Costs and Expenses. The U.S. Borrowers agree to pay on demand all Lender
Group Expenses in connection with the preparation, execution and delivery of
this Amendment.
(e)    Amendment as Loan Document. The Borrowers and each Guarantor hereby
acknowledge and agree that this Amendment constitutes a "Loan Document" under
the Credit Agreement. Accordingly, it shall be an Event of Default under the
Credit Agreement if (i) any representation or warranty made by the Borrowers or
any Guarantor under or in connection with this Amendment shall have been untrue,
false or misleading in any material respect when made, or (ii) the Borrowers or
any Guarantor shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.
(f)    Governing Law. This Amendment shall be governed by the laws of the State
of New York.
(g)    Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.
[Remainder of this Page Intentionally Left Bank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.








U.S. BORROWERS:


 
TAKE-TWO INTERACTIVE SOFTWARE, INC.,
 
a Delaware corporation
 
 
 
By:
/s/ Daniel Emerson
 
Name:
Daniel Emerson
 
Title:
EVP & GC
 
 
 
WC HOLDCO, INC.,
a New York corporation
 
 
 
By:
/s/ Daniel Emerson
 
Name:
Daniel Emerson
 
Title:
Vice President
 
 
 
U.K. BORROWER:


 
TAKE-TWO GB LIMITED
 
a company incorporated under the laws of England and Wales
 
 
 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director
 
 




GUARANTORS:
 
2K GAMES, INC.,
a Delaware corporation
 
2KSPORTS, INC.,
a Delaware corporation
 
FIRAXIS GAMES, INC.,
a Delaware corporation
 
FROG CITY SOFTWARE, INC.,
a Delaware corporation
 
 
 
By: /s/ Daniel Emerson   
 
Name: Daniel Emerson
 
Title: Vice President




 
 
 
2K PLAY, INC.,
a Delaware corporation
 
INDIE BUILT, INC.,
a Delaware corporation
 
INVENTORY MANAGEMENT SYSTEMS, INC.,
a Delaware corporation
 
KUSH GAMES, INC.,
a California corporation
 
2K VEGAS, INC.,
a Delaware corporation
 
TALONSOFT, INC.,
a Delaware corporation
 
VISUAL CONCEPTS ENTERTAINMENT,
a California corporation
 
VLM ENTERTAINMENT GROUP, INC.,
a Delaware corporation
 
 
 
By:
/s/ Daniel Emerson
 
Name:
Daniel Emerson
 
Title:
Vice President



 
ROCKSTAR SAN DIEGO, INC.,
a Virginia corporation
 
GHOST STORY GAMES, LLC,
a Delaware limited liability company
 
ROCKSTAR GAMES, INC.,
a Delaware corporation
 
 
 
 
 
By:
/s/ Daniel Emerson
 
Name:
Daniel Emerson
 
Title:
Vice President
 
 
 
 
 
CAT DADDY GAMES, L.L.C.,
a Washington limited liability company
 
 
 
By: Take-Two Interactive Software, Inc., its sole member
 
 
 
 
 
By:
/s/ Daniel Emerson
 
Name:
Daniel Emerson
 
Title:
EVP & GC
 
 
 
 
 
 
 
 
JOYTECH EUROPE LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson   
 
Name: Daniel Emerson
 
 
 
Title: Director


 
TAKE TWO INTERACTIVE SOFTWARE EUROPE LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director






 
 
 
DMA DESIGN HOLDINGS LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 
ROCKSTAR LINCOLN LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 


ROCKSTAR LEEDS LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 
 
 
ROCKSTAR LONDON LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 
ROCKSTAR NORTH LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director






 
 
 
ROCKSTAR INTERNATIONAL LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 
VENOM GAMES LIMITED
a company incorporated under the laws of England and Wales


 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 
 
 
TAKE TWO INTERNATIONAL GMBH,
a company incorporated under the laws of Switzerland
 
 
 
By: /s/ Daniel Emerson    
 
Name: Daniel Emerson
 
Title: Director


 
 
 
2K MARIN, INC.,
a Delaware corporation
 
 
 
By: /s/ Daniel Emerson   
 
Name: Daniel Emerson
 
Title: Vice President
 
 
 
ROCKSTAR NEW ENGLAND, INC.,
a Delaware corporation
 
 
 
By: /s/ Daniel Emerson   
 
Name: Daniel Emerson
 
Title: Vice President
 
 

    


WEAZEL STUDIOS INCORPORATED,
a Delaware corporation


By:
/s/ Daniel Emerson        

Name: Daniel Emerson
Title: Director




2K, INC.,
a New York corporation
By:
/s/ Daniel Emerson        

Name: Daniel Emerson
Title: Director




2K GAMES SOUNDS LLC,
a Delaware limited liability company
2K GAMES SONGS LLC,
a Delaware limited liability company
2K GAMES TUNES LLC,
a Delaware limited liability company
ROCKSTAR GAMES SONGS LLC,
a Delaware limited liability company
ROCKSTAR GAMES SOUNDS LLC,
a Delaware limited liability company
ROCKSTAR GAMES TUNES LLC,
a Delaware limited liability company
DOUBLE TAKE LLC,
a Delaware limited liability company
TAKE-TWO HOLDINGS LLC,
a Delaware limited liability company
TAKE-TWO HOLDINGS II LLC,
a Delaware limited liability company


By: Take-Two Interactive Software, Inc., the sole managing member


By:
/s/ Daniel Emerson        

Name: Daniel Emerson
Title: EVP & GC






TAKE-TWO INTERACTIVE SOFTWARE UK LIMITED,
a company incorporated under the laws of England and Wales


By: /s/ Daniel Emerson    
Name: Daniel Emerson
Title: Director












 


WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
 
 
 
By:
/s/ Jon Lareau
 
Name:
Jon Lareau
 
Title:
Vice President
 
 
 







 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
By:
/s/ Thomas G. Williams
 
Name:
Thomas G. Williams
 
Title:
Authorized Officer
 
 
 






 
 
 
CITIBANK, N.A., as a Lender
 
 
 
By:
/s/ Kahlil Morse
 
Name:
Kahlil Morse
 
Title:
Authorized Signatory
 
 
 





 
 
 


